Notice of Pre-AIA  or AIA  Status
Claims 1-2 and 12-13 have been presented for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.            Applicant’s amendments, filed 06/22/2021, have been fully considered.  The rejection of the claims under 35 U.S.C. 103 and 101 is withdrawn in view of the incorporation of the indicated allowable subject matter and intervening claims in the independent claims.


EXAMINER’S AMENDMENT
3.             An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Attorney George R. Mcguire on 08/31/2021 and 09/10/2021. The Examiner has made the following changes to the claims and abstract:

 Claim 6-10 are cancelled and,
Examiner deleted the FIG. 1 in the abstract since the abstract has to be in single paragraph and deletions are reflected by strikethrough (

ABSTRACT
A structural design method of a product is provided. The method includes obtaining a preliminary design of a subsurface mesh structure by filling a body model of the product with spherical cells at preset positions 

Allowable Subject Matter
4.              The following is an examiner’s statement of reasons for allowance: claims 1-2 and 12-13 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically:
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 7, the closest prior art of record Qi (CN105912803A) teaches a structural design method of a product, (see fig 1 and para 30- a lightweight design method for a product based on additive manufacturing) comprising: optimizing, through a design method for optimizing functions, filling features of the spherical cells based on a simulation analysis so that the structure of the product satisfies a preset target. (See para 32-35- see step 2-5- Simulate the real working condition of the product, perform finite element analysis on the original product model structure. According to the obtained finite element stress analysis results, adjust the type, size, feature morphology, density distribution, combination mode, etc. of the parameterized unit body structure according to the difference of mechanical properties of different regions in the product. Gradient functional components; Using the finite element analysis of the equivalent transformed product structure to check the mechanical properties, the optimized lightweight components are in line with the expected effect. [corresponds to the preset target] If the results are not in accordance with the expected results, repeat steps 3 and 4 until the optimized design. The finite element analysis results are in line with expectations) and performing a finite element analysis and optimization;(see para 19- The bone tissue structural unit body in the above step 1 includes a trabecular 
However, Qi does not explicitly teach obtaining a preliminary design of a subsurface mesh structure by filling a body model of the product with spherical cells at preset positions of the body model. 
In the related field of invention, Zhou (CN105877874B) teaches obtaining a preliminary design of a subsurface mesh structure by filling a body model of the product with spherical cells at preset positions of the body model. (see para 11-15 and fig 1- The bionic design bone-like porous bone product has a body-centered cubic lattice micropore spatial structure, and the position of the atom in the micropore spatial structure unit body is filled by the geometric body, the geometric body is a spherical shell or a sphere, and the geometric body and the surrounding spherical shell or the spheres intersect and the intersecting positions form a through-hole. Body, the three-dimensional coordinates are established with the cube as the origin, and the Boolean operation design product is arrayed in three directions of X, Y, and Z of the three-dimensional coordinates. See para 19 -for optimized method)
However, the combination of reference Qi and Zhou does not disclose the step of wherein the design method for heat insulation and dissipation comprises the following operations performed the computer:
defining a design domain, a load type, and a preset boundary condition of a bearing load of the body model of the product;
dividing the design domain into finite element meshes and initializing a plurality of variables, by running the finite element analysis software; and performing a finite element analysis on the design domain divided into the finite element meshes via a topology optimization method based on Solid Isotropic Material with Penalization (SIMP) and solving a temperature field to obtain a 
performing the finite element analysis on the product having an internal configuration being designed under a working condition required by the design to obtain stress distribution and mechanical property related parameters of the product;
changing a material configuration of the spherical cells according to the mechanical property related parameters so that the material configuration reaches a preset strength requirement; and
performing a computer simulation analysis, by running the finite element analysis software, and a related 3D printing test verification, by a 3D printing equipment on the material configuration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thurier et al. (NPL- “A TWO-MATERIAL TOPOLOGY OPTIMIZATION METHOD FOR THE DESIGN OF A PASSIVE THERMAL CONTROL INTERFACE”, 2014)

Discussing to develop, implement and validate a topology optimization method that generates C3M topologies, which maximize the thermal control performances at the interface between the electronic black “boxes” and the spacecraft surface. Based on a simple one-material mechanical model, a summary of the challenges tackled in this thesis are:
Implement and validate a thermal topology optimization model.
Develop, implement and validate a thermo-mechanical topology optimization model including a formulation for the thermal expansion of materials. The temperature distribution in the domain is not necessarily uniform. Heat flux boundary conditions can be considered.
 Modify the existing programs to study the behavior of a 2-material approach, test and analyzed the implications on adjustments of the parameters.
 Develop, implement and validate a thermal contact model within the topology optimization process.
Generate possible optimal designs for the cellular contact-aided compliant mechanisms (C3Ms) for the thermal control.

                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/PURSOTTAM GIRI/Examiner, Art Unit 2128

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128